PER CURIAM.
Application granted in part. The judgment of the court of appeal on the motion for random allotment is set aside, and the judgment of the trial court dismissing the motion as untimely is reinstated. In view of this ruling, the motion to recuse is moot, and the ruling of the court of appeal on the motion to recuse is vacated. Otherwise, the application is denied. The case is remanded to the trial ■ court for the immediate completion of the hearing on the motion to quash the jury venire.
MARCUS and TRAYLOR, JJ., dissent in part, being of the opinion that the trial judge did not abuse her discretion in finding both of defendants’ motions untimely.
KNOLL, J., not on panel.